UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7043


RICARDO FELIX GARCIA,

                Petitioner - Appellant,

          v.

LESLIE FLEMING, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00680-JAG)


Submitted:   November 20, 2014            Decided:   December 2, 2014


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricardo Felix Garcia, Appellant Pro Se.   Susan            Elizabeth
Baumgartner, OFFICE OF THE ATTORNEY GENERAL OF             VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricardo      Felix    Garcia       seeks   to        appeal    the    district

court’s    order     denying       relief   on    his    28    U.S.C.       § 2254      (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate      of   appealability.               28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing         of     the    denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.     Cockrell,       537     U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Garcia has not made the requisite showing.                            Accordingly, we

deny Garcia’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                  We

dispense      with       oral    argument     because         the     facts    and       legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3